DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11, 13, 15-17, and 21-22 are allowable. Claims 1-8 and 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 9 October 2020, is hereby withdrawn and claims 1-8 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 5 July 2022, with respect to rejections under U.S.C. §112 have been fully considered and are persuasive. Applicant has amended the claims and overcome the rejections of record. Accordingly, the 35 U.S.C. §112 rejection have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph C. Zucchero on 24 August 2022.

The application has been amended as follows: 

Claim 13 is amended from: “Installation according to claim 12, further comprising a second fluidized bed tower (11) configured to replace the supercritical CO2 contained in the granules with a pressurized inert gas.”

To read: “Installation according to claim 11, further comprising a second fluidized bed tower (11) configured to replace the supercritical CO2 contained in the granules with a pressurized inert gas.”

The abstract is amended to read: 

“This invention concerns a method for the manufacture of a granulated aerogel (1) from a precursor (2), comprising the following steps: mixing the precursor (2) with a synthetic solvent (3) and a hydrolysis agent such as water, and if appropriate a catalyst (4), to obtain a gel, granulating the resulting product, in particular by cutting a jet of said gel, to produce granules, maintaining the granules in contact with the synthetic solvent (3) and the hydrolysis agent, washing the granules by adding a washing solvent to extract in particular the hydrolysis agent and, if appropriate, the catalyst (4), drying of the granules to extract the synthetic solvents (3) and/or washing solvents by sending them supercritical CO2 in excess, the steps of granulating, maintaining, washing and drying being carried out at a pressure higher than that of the critical point of CO2, and these conditions being maintained between these steps. The present invention also concerns an installation specially configured to implement the method according to the invention

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the previously cited prior art, that would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767